The Greens seek to register Chelsea land (the locus) lying southeast of a parcel (parcel A) previously registered by them. Certain maps referred to in the Land Court judge’s decision indicate that a way known as Gillooly Road runs through the locus and parcel A at and near the boundary. The respondents, including owners of parcels on Gillooly Road southwest of the locus, assert an easement over that road within the locus. The Land Court judge in his decision found that, on the locus and parcel A, Gillooly Road is an ungraded, hilly piece of land covered with grass, “never . . . wrought on the ground,” impassable for vehicles, and difficult to use on foot. He concluded that the respondents had no easement by grant or by prescription over the locus. Upon the limited review open on appeal, his findings and decision are conclusive in the absence of error of law apparent on the record. See Harrington v. Anderson, *800316 Mass. 187, 191-193. No such error appears. A broader review by a bill of exceptions has not been sought. The respondents, as appellants, would have greatly assisted this court by including in their brief an informative sketch map of the area, based upon the exhibits, as required by S. J. C. Rule 1:15 (5), 351 Mass. 740.
The case was submitted on briefs.
Walter S. Krzewicki for George H. Caron & another.
Robert J. Muldoon, Jr., for the petitioners.

Decision affirmed.